Citation Nr: 1035228	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for asthma, to include as due 
to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968, including service in the Republic of Vietnam from April 
1967 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the New Orleans, 
Louisiana Department of Veterans' Affairs (VA) Regional Office 
(RO).

In March 2008, this case was remanded for further development.  

By a June 2010 rating decision, the RO granted service connection 
for post traumatic stress disorder (PTSD).  As this is considered 
a full grant of the benefit sought on appeal, this matter is no 
longer before the Board.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's asthma 
did not originate in service or for many years thereafter, and is 
not related to any incident during active service, including his 
presumed in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
asthma, to include as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim of 
service connection in the January 2004 rating decision, he was 
provided notice of the VCAA in September 2003.  Additional VCAA 
letters were sent in April 2004 and April 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in April 2008 and June 2010, 
pertaining to the downstream disability rating and effective date 
elements of his claim with subsequent re-adjudication in a June 
2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, Social Security Administration (SSA) records, VA 
outpatient treatment reports, a VA examination and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability 
resulting from exposure to herbicide agents, a Veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era, beginning on January 9, 1962, and ending 
on May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure:  AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The foregoing diseases shall be service connected 
if a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R.   § 3.307(d) are also 
satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that his current asthma is related to his 
exposure to herbicides during his active service.  

In this case, the Veteran's service personnel records reflect 
that he served in the Republic of Vietnam during the Vietnam era 
from April 1967 through March 1968 and thus exposure to 
herbicides is presumed.

SSA records reflect that the Veteran has been awarded social 
security disability benefits for affective disorders and anxiety 
related disorders.  

The Veteran's service treatment records reflect no findings of 
asthma or a respiratory condition upon the Veteran's entry into 
active service with no an abnormality of the lungs and chest 
noted upon clinical evaluation.  Service treatment records do not 
demonstrate any treatment for a respiratory condition, to include 
asthma, during the Veteran's active service.  Finally, the 
separation examination was absent of any findings of asthma or a 
related condition and a clinical evaluation of the lungs and 
chest was noted to be normal.  

Private treatment records from June 1968 to February 1972 reflect 
no findings or treatment for a respiratory disorder, to include 
asthma.  While the Veteran was treated for an upper respiratory 
infection in June 1968, no diagnosis of asthma or a respiratory 
condition was made at this time.  

VA outpatient treatment records from June 1982 to October 1982 
are negative for any treatment of a respiratory disorder, 
including asthma.  

Private and VA outpatient treatment records from August 2001 to 
March 2010 reflect that the Veteran was initially diagnosed with 
asthma in an August 2001 private employment examination.  He was 
subsequently treated for and diagnosed with asthma, characterized 
as bronchial asthma and persistent severe asthma.  

In an August 2003 VA Agent Orange registry examination, the 
Veteran reported a history of Agent Orange exposure during his 
military service in Vietnam in 1967 and 1968 as well as a history 
of asthma beginning in 1993 after having a viral pneumonia for 
which he was hospitalized for two weeks.  The Veteran was 
diagnosed with Agent Orange exposure during military service in 
Vietnam in 1967 and 1968 and asthma, noted to begin in 1993 after 
having a viral pneumonia for which he was hospitalized for two 
weeks.

In a December 2003 statement, a private physician reported that 
the Veteran had been under his care since July 2000 and was last 
seen in November 2003.  The private physician stated that the 
Veteran had a history of Agent Orange and that Agent Orange could 
be a factor in his severe asthma.  The private physician 
submitted the same statement in March 2004 with his signature and 
name stamped on the document.  

In a February 2010 VA examination, the Veteran was diagnosed with 
severe persistent asthma and Agent Orange exposure.  The examiner 
opined that, after a review of the claims file, it was not at 
least as likely as not that the Veteran's severe persistent 
asthma had its onset in or was related to his service and was not 
related to his in-service herbicide exposure.  She explained that 
chronic persistent asthma was not considered a complication or a 
presumptive condition of Agent Orange exposure.  The examiner 
found that, according to the notes from the chest clinic, the 
Veteran was considered to have features of allergic 
bronchopulmonary apergillosis due to his systemic elevated IgE 
levels and there was also a working diagnosis of allergy induced 
asthma.  She noted that the physician who wrote that Agent Orange 
may be a factor in the Veteran's severe asthma did not provide a 
rationale.  She further concluded that, according to the 
Institute of Medicine literature in the book "Vietnam Veterans 
and Agent Orange Exposure" there had not been an association 
between severe asthma and Agent Orange exposure.  Finally, the 
examiner stated that the Veteran did not have a smoking history.  

After a review of the record, the Board concludes that 
entitlement to service connection for asthma, to include as due 
to exposure to herbicides, is not warranted as the preponderance 
of the evidence is against the Veteran's claim.  

Initially the Board notes that, while exposure to herbicides was 
presumed based upon the Veteran's service in the Republic of 
Vietnam during the Vietnam era from April 1967 through March 
1968, the presumption of service connection for diseases 
associated with exposure to herbicides only applies to those 
diseases specifically listed in 38 C.F.R. § 3.309(e).  As the 
record reflects that the Veteran has not been diagnosed with any 
disease specified under 38 C.F.R. § 3.309(e), service connection 
for asthma, is not warranted under current VA law for presumptive 
purposes.  However, this does not end the analysis of the 
Veteran's claim.  It simply means that the claim will be 
adjudicated under the normal evidentiary standards for 
establishing entitlement to service connection.

The Board notes the service treatment records are absent of any 
findings of asthma or any respiratory condition during the 
Veteran's active service.  While the Veteran was treated for an 
upper respiratory infection on one occasion in June 1968, there 
were no findings of a respiratory condition at this time.  In 
addition, asthma was initially diagnosed in an August 2001 
private medical report.  This initial documentation occurred 
approximately 33 years after his discharge from active duty.  
Moreover, in the August 2003 VA Agent Orange registry examination 
the Veteran reported a history of Agent Orange exposure during 
the his military service in Vietnam in 1967 and 1968 and asthma 
beginning in 1993 after having a viral pneumonia for which he was 
hospitalized for two weeks.  

The Board also finds that there is no lay or medical evidence in 
the record of a nexus between the Veteran's currently diagnosed 
asthma, and his active service.  In this regard, the Board notes 
that the February 2010 VA examiner's conclusion, that it was not 
at least as likely as not that the Veteran's severe persistent 
asthma had its onset in or was related to the Veteran's service 
and was not related to his in-service herbicide exposure, was 
predicated upon a review of the claims file and provided an 
appropriate rationale.  The VA examiner based her opinion on 
relevant medical evidence from the Veteran's claims file, 
including the opinion provided by the private physician in 
December 2003 and March 2004, medical literature, the Veteran's 
history and an examination of the Veteran.  By contrast, the 
private physician's opinion, furnished in December 2003 and March 
2004, did not provide any supportive rationale or bases for his 
statement that Agent Orange could be a factor in the Veteran's 
severe asthma.  Moreover, this statement only indicates there may 
be a possibility of a relationship between Agent Orange and 
asthma and not a probability of a relationship between Agent 
Orange and asthma.  

In addition, the VA examiner's opinion is consistent with the 
objective medical evidence of record, which demonstrates that the 
Veteran was not diagnosed with asthma following his active 
service until August 2001 and in the August 2003 Agent Orange 
registry examination, the Veteran reported a history of asthma 
beginning in 1993.  As such, the Board affords greater weight to 
the opinion of the February 2010 VA examiner who provided an 
appropriate and adequate rationale based upon the medical 
evidence of record, including the private physician's opinion, 
the history provided by the Veteran, an examination of the 
Veteran and medical literature.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  Under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board acknowledges the Veteran's statements that his current 
asthma is related to his exposure to Agent Orange during active 
service; however, this contention is a statement of causation and 
does not include any reports of a lay-observable continuity of 
symptomatology since service.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they are 
not competent to provide evidence regarding diagnosis or 
etiology.  See 38 C.F.R. § 3.159(a)(1) (2009).  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for asthma, to include as due to herbicide 
exposure, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


